

115 HR 5725 IH: Benefit Evaluation of Safe Treatment Act of 2018
U.S. House of Representatives
2018-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5725IN THE HOUSE OF REPRESENTATIVESMay 9, 2018Mr. Roskam (for himself, Ms. Sánchez, Mr. Shimkus, and Mr. Ruiz) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Health and Human Services to submit to Congress a report on the extent
			 to which Medicare Advantage plans offered under part C of the Medicare
			 program include supplemental health care benefits designed to treat or
			 prevent substance use disorders.
	
 1.Short titleThis Act may be cited as the Benefit Evaluation of Safe Treatment Act of 2018 or the BEST Act of 2018. 2.Studying the availability of supplemental benefits designed to treat or prevent substance use disorders under Medicare Advantage plans (a)In generalNot later than 2 years after the date of the enactment of this Act, the Secretary of Health and Human Services (in this section referred to as the Secretary) shall submit to Congress a report on the availability of supplemental health care benefits (as described in section 1852(a)(3)(A) of the Social Security Act (42 U.S.C. 1395w–22(a)(3)(A))) designed to treat or prevent substance use disorders under Medicare Advantage plans offered under part C of title XVIII of such Act. Such report shall include the analysis described in subsection (c) and any differences in the availability of such benefits under specialized MA plans for special needs individuals (as defined in section 1859(b)(6) of such Act (42 U.S.C. 1395w–28(b)(6))) offered to individuals entitled to medical assistance under title XIX of such Act and other such Medicare Advantage plans.
 (b)ConsultationThe Secretary shall develop the report described in subsection (a) in consultation with relevant stakeholders, including—
 (1)individuals entitled to benefits under part A or enrolled under part B of title XVIII of the Social Security Act;
 (2)entities who advocate on behalf of such individuals; (3)Medicare Advantage organizations;
 (4)pharmacy benefit managers; and (5)providers of services and suppliers (as such terms are defined in section 1861 of such Act (42 U.S.C. 1395x)).
 (c)ContentsThe report described in subsection (a) shall include an analysis on the following: (1)The extent to which plans described in such subsection offer supplemental health care benefits relating to coverage of—
 (A)medication-assisted treatments for opioid use, substance use disorder counseling, peer recovery support services, or other forms of substance use disorder treatments (whether furnished in an inpatient or outpatient setting); and
 (B)non-opioid alternatives for the treatment of pain. (2)Challenges associated with such plans offering supplemental health care benefits relating to coverage of items and services described in subparagraph (A) or (B) of paragraph (1).
 (3)The impact, if any, increasing the applicable rebate percentage determined under section 1854(b)(1)(C) of the Social Security Act (42 U.S.C. 1395w–24(b)(1)(C)) for plans offering such benefits relating to such coverage would have on the availability of such benefits relating to such coverage offered under Medicare Advantage plans.
 (4)Potential ways to improve upon such coverage or to incentivize such plans to offer additional supplemental health care benefits relating to such coverage.
				